DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claim 5 is objected to because of the following informalities:  line 6 - examiner suggests amending ‘bod portion’ to --body portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US Pat. No. 9,095,367 B2).
Regarding claim 1, Olson et al. disclose an acoustic waveguide (Figs. 52A-B) for an ultrasonic surgical instrument (Figs. 1-4), comprising:(a) a proximal waveguide body portion 1304A (Figs. 52A-B) defining a longitudinal axis; (b) a distal waveguide body portion 1312 (Figs. 52A-B) having an ultrasonic blade distally projecting therefrom 
Regarding claim 2, Olson et al. further disclose wherein the second plane is perpendicular to the first plane (column 39, lines 24-26).
Regarding claim 3, Olson et al. further disclose wherein the articulation body portion 1306A,B includes a first flexible member 1306A (Figs. 52A-B).
Regarding claim 4, Olson et al. further disclose wherein the first flexible member 1306A is a flexible member 1306A configured to receive an acoustic vibration from the proximal waveguide body portion 1304A, and communicate the acoustic vibration from the proximal waveguide body portion 1304A to the distal waveguide body portion 1304B for driving the ultrasonic blade with the acoustic vibration (column 39, lines 24-26).
Regarding claim 5, Olson et al. further disclose wherein the first flexible member has a set of predetermined properties and the acoustic vibration has a longitudinal 
Regarding claim 6, Olson et al. further disclose wherein the first flexible member is a flexible wire (Figs. 52A-B; column 39, lines 14-30).
Regarding claim 7, Olson et al. further disclose wherein the flexible wire has a wire cross- sectional radius, the proximal waveguide body portion has a proximal waveguide radius, and the distal waveguide body portion has a distal waveguide radius, and wherein the wire cross-sectional radius is smaller than the proximal and distal waveguide radii (Figs. 52A-52B).
Regarding claim 8, Olson et al. further disclose wherein the flexible wire is positioned on a node (column 38, lines 21-29).
Regarding claim 9, Olson et al. further disclose wherein the flexible wire is centered on the node (column 38, lines 21-29).
Regarding claim 10, Olson et al. further disclose wherein the first flexible member 1306A is formed as a single, unitary structure with the proximal and distal waveguide body portions 1304A, 1312 (Figs. 52A-B).
Regarding claim 11, Olson et al. further disclose wherein the first flexible member 1306A is affixed to the proximal waveguide body portion 1304A at a proximal 
Regarding claim 12, Olson et al. further disclose wherein the articulation body portion 1306A,B includes a second flexible member 1306B (Figs. 52A-B; column 39, lines 14-30).
Regarding claim 13, Olson et al. further disclose wherein the first flexible member is a first flexible ribbon 1306A, and wherein the second flexible member is a second ribbon 1306B (Figs. 52A-52B).
Regarding claim 14, Olson et al. further disclose wherein the ultrasonic blade 66 (shown in Figs. 3 & 4) extends along a blade axis and has a blade body defining a circumferential blade profile about the blade axis, and wherein the ultrasonic blade includes a backcutting edge longitudinally extending along the blade body such that the circumferential blade profile is circular about a majority of the circumferential blade profile and configured to engage a clamp pad (see annotated Fig. 3 below).

    PNG
    media_image1.png
    383
    427
    media_image1.png
    Greyscale

Regarding claim 15, Olson et al. further disclose wherein the blade body has a distal blade portion that tapers to a distal blade tip, and wherein at least a majority of the backcutting edge longitudinally extends along the distal blade portion that tapers to the distal blade tip (see annotated Fig. 3 above).
Regarding claim 16, Olson et al. disclose an ultrasonic surgical instrument (Figs. 1-4), comprising:(a) an end effector including an ultrasonic blade 66 (Figs. 1-4); (b) a body assembly 12 (Figs. 1-4); and (c) a shaft assembly (waveguide 78; using the waveguide articulation assembly of embodiment shown in Figs. 52A-B) having a first articulation section 1306A (Figs. 52A-52B) and longitudinally extending from the body assembly to the end effector, including: (i) a proximal waveguide body portion 1304A (Figs. 52A-B) positioned proximally from the first articulation section 1306A and defining a longitudinal axis, (ii) a distal waveguide body portion 1312 (Figs. 52A-B) positioned distally from the first articulation section 1306A and in acoustic communication with the 
Regarding claim 17, Olson et al. further disclose wherein the articulation body portion includes a first flexible member 1306A, and wherein the first articulation section of the shaft assembly is configured to limit the first flexible member to a predetermined maximum bend radius (column 39, lines 14-30; the flexing of the flexible member naturally will have a maximum bend radius since there will be a point where the member will be unable to flex, whether it be material property based or stopped by interaction with a structure within the body or interaction with another element of the surgical instrument).
Regarding claim 18, Olson et al. further disclose wherein the articulation body portion includes a first flexible member 1306A and a second flexible member 1306B, wherein the shaft assembly further includes a second articulation section 1312, and 
Regarding claim 19, Olson et al. further disclose wherein the body assembly further includes a robotic driven interface operatively connected to the articulation body portion and configured to connect to a robotic drive for selectively directing flexing of the articulation body portion in the first or second directions (Figs. 19-25 envision the robotic interface of the surgical instrument).
Regarding claim 20, Olson et al. disclose a method of deflecting an end effector of an ultrasonic surgical instrument (Figs. 1-4), wherein the ultrasonic surgical instrument has an acoustic waveguide (waveguide version shown in Figs. 52A-B) including (a) a proximal waveguide body portion 1304A (Figs. 52A-B) defining a longitudinal axis; (b) a distal waveguide body portion 1312 (Figs. 52A-B) having an ultrasonic blade distally projecting therefrom (blade shown in full surgical instrument drawing of Figs. 1-4; blade 66); and (c) an articulation body portion 1306A,B extending between the proximal and distal waveguide body portions 1304A, 1312 (Figs. 52A-B), the method comprising:(a) flexing the articulation body portion 1306A,B in a first direction to thereby deflect the ultrasonic blade 66 relative to the longitudinal axis and through a first plane (column 39, lines 14-30); and (b) flexing the articulation body portion in a second direction different than the first direction (column 39, lines 27-30 - ‘may be further articulated…in the plane extending into or out of the page) to thereby deflect the ultrasonic blade 66 relative to the longitudinal axis and through a second plane different than the first plane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. Nos.: 2017/0105757 A1; 2014/0005702 A1; 20140005681 A1 & US Pat. No. 6,063,098 disclose articulating ultrasonic surgical instruments pertinent to at least claims 1 & 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 23, 2022